Citation Nr: 0209612	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  95-18 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for dysthymia.  

2.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia patella of the right knee.  

3.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia patella of the left knee.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD). 

(The issue of entitlement to vocational rehabilitation 
benefits will be the subject of a later decision.)

(The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD) is the 
subject of a later decision.)


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The appellant served on active duty for training from 
February 1973 to August 1973 and had active service from 
November 1974 to June 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board issued a decision in this appeal in December 1996.  
The Board denied service connection for PTSD and initial 
ratings in excess of 10 percent for chondromalacia patella of 
the knees.  

In January 1998, the United States Court of Appeals for 
Veterans Claims (CAVC) vacated that part of the Board's 
December 1996 decision, which denied increased ratings for 
chondromalacia patella of the knees.  The CAVC dismissed the 
remaining issue of service connection for PTSD.  

In October 1997, the RO denied entitlement to service 
connection for dysthymia.  

In June 1998, the Board remanded the case to the RO for 
further development in accordance with the joint motion to 
remand.  

The Board issued a decision in this appeal in March 1999.  
The Board denied service connection for dysthymia.  The Board 
also remanded the remaining issues to the RO for further 
development.  The Board also referred a claim for vocational 
and rehabilitative training to the RO for appropriate action.  

In March 2000 the CAVC affirmed the Board's denial of service 
connection for dysthymia.  The CAVC also remanded a claim for 
vocational rehabilitation benefits to the Board for 
adjudication.  

In October 2000 the United States Court of Appeals for the 
Federal Circuit (CAFC) vacated the CAVC's order insofar as it 
affirmed the denial of service connection for dysthymia.  The 
CAFC remanded the case for further proceedings consistent 
with its opinion.  

In March 2001 the CAVC vacated the Board's March 1999 
decision denying service connection for dysthymia.  The CAVC 
remanded this issue to the Board for readjudication.  

The appellant filed a formal application for a total 
disability rating for compensation purposes on the basis of 
individual unemployability (TDIU) in June 1996.  In November 
1996, the RO denied the claim for a TDIU.  The appellant 
submitted a Notice of Disagreement later that month.  The 
Board remanded this issue to the RO in the March 1999 
decision in order to issue the appellant a Statement of the 
Case on this issue.  The RO issued a Statement of the Case in 
April 2002.  The appellant did not submit a Substantive 
Appeal.  

The Board is undertaking additional development on the issue 
of entitlement to vocational rehabilitation benefits pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


In May 2000 the appellant submitted a claim to reopen service 
connection for PTSD.  In July 2001 the RO denied reopening 
the claim for service connection for PTSD.  The RO notified 
the appellant of that decision by letter dated July 26, 2001.  
The appellant submitted a Notice of Disagreement with that 
determination in August 2001.  Although the RO again denied 
the claim to reopen service connection for PTSD in February 
2002, the RO did not issue the appellant a Statement of the 
Case on this issue.  

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case, and the RO's failure 
to issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for PTSD is the subject of a post development 
decision.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of this issue on appeal has been 
obtained by the RO.  

2.  A chronic acquired psychiatric disorder diagnosed as 
dysthymia was not shown in service or for many years 
thereafter; nor was a psychosis disabling to a compensable 
degree during the first post service year.

3.  The probative, competent medical evidence of record 
establishes that post-service development of dysthymia is not 
due to any incident or event of active service. 

4.  Chondromalacia patella of the right knee does not result 
in more than slight impairment, or additional functional loss 
due to pain or other pathology.  

5.  Chondromalacia patella of the left knee does not result 
in more than slight impairment, or additional functional loss 
due to pain or other pathology.  


CONCLUSIONS OF LAW

1.  Dysthymia was not incurred in or aggravated by active 
service; nor may service connection be presumed for a 
psychosis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).

2.  The criteria for an initial rating in excess of 10 
percent for chondromalacia patella of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2001).  

3.  The criteria for an initial rating in excess of 10 
percent for chondromalacia patella of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection
Factual Background

The service medical records for the first period of service 
do not show a medical diagnosis of a psychiatric disorder.  

The appellant denied a history of depression and nervous 
trouble in his February 1973 report of medical history.  
Psychiatric examination was normal in August 1973 at the 
separation medical examination.  

Psychiatric examination was normal in November 1974 at the 
medical enlistment examination.  The service medical records 
show the appellant requested a psychiatric consultation in 
February 1977 because of "DREAMS."  The appellant also 
related that he had some problems with his sister because his 
wife was living in his sister's house.  The appellant did not 
report for the scheduled examination.  On March 10, 1977, the 
appellant stated he did not think he needed a psychiatric 
evaluation because he only had 77 more days of active service 
and he felt he could cope with his situation at that time.  
There are no records of psychiatric examination or treatment 
during service.  Psychiatric examination was normal in June 
1977 at the separation medical examination.  

During a March 1978 VA general medical examination, a 
psychiatric examination showed a satisfactory psychiatric 
status.  There was no diagnosis of a psychiatric disorder.  

The evidence includes VA treatment records dated from July 
1977 to July 1990.  These records show no complaints or 
treatment for psychiatric symptomatology.  

They show treatment for numerous unrelated physical problems 
and injuries.  There is no diagnosis of a psychiatric 
disorder.  

In September 1993, the appellant submitted a copy of a 
December 1992 Social Security Administration (SSA) decision 
showing he had been awarded disability benefits.  The SSA Law 
Judge concluded the appellant was under a "disability" as 
defined in the Social Security Act, since June 28, 1991, due 
to medical evidence establishing severe bilateral 
degenerative joint disease of the knees, adjustment disorder 
and dysthymia.  



The evidence includes applications for state and federal 
disability determinations, in which, the appellant reports 
severe physical impairment due to bilateral knee pain.  The 
decision is based, in part, on a history from the appellant 
that he sustained a knee injury while in service and mental 
stress related to those injuries.  

The appellant had testified that he performed "sensitive 
missions for the government" while serving in Vietnam.  He 
also "described recurrent hallucinatory dreams, reflective 
of combat situations, from which he wakes up screaming."  
"He also testified to headaches since being hit in the head 
during a fight while a Marine."  

The SSA Law Judge specifically found the appellant's 
testimony credible with respect to his complaints of knee 
pain, and concluded that the appellant was disabled based on 
his bilateral knee impairment and post-traumatic stress 
dating back to military service.  The Board notes that the 
prior VA outpatient records show treatment for a laceration 
to the forehead in March 1985, as well as treatment for a 
stab wound to the back in November 1978.  

The SSA records include a March 1992 disability determination 
evaluation report.  The appellant reported doing well until 
four years ago when hit on the head.  He stated he 
experienced episodes of depression with decreased sleep since 
that time.  He also related other symptoms that included 
suicidal thoughts, nervousness, anxiety and social isolation.  

The appellant also stated that he quit his job because he 
felt very overwhelmed.  He also reported a history of alcohol 
abuse, and continued alcohol use to ease his pain.  The 
examiner recorded a psychosocial history and performed a 
mental status examination.  The impression was that the 
appellant's history was most significant for alcohol abuse 
and dysthymia.  The physician did not relate this to active 
service, but noted that the appellant reported increased 
depression under stress, which he related to unclear medical 
conditions and his prior assault.  

The evidence includes an emergency room psychiatric 
consultation record from a private hospital, which is dated 
on October 28, 1992.  The appellant was brought to the 
hospital the prior evening by police following information 
that the appellant was threatening suicide in response to 
frustration with VA.  The appellant admitted that he was only 
trying to provoke VA into providing a positive response to 
his legal claims related to knee problems without real intent 
or thought to harm himself.  

On admission, there were no signs of acute illness or injury, 
but the appellant was positive for alcohol use.  A 
psychologist examined the appellant the next day.  The 
appellant denied any past psychiatric treatment or history of 
substance or alcohol abuse.  The psychologist examined the 
appellant and assessed anger, frustration and hostile 
behavior but no other significant findings.  The diagnosis 
was adjustment disorder with equally mixed distribution of 
emotion and conduct.  The appellant refused treatment but 
agreed to pursue follow-up VA outpatient treatment.  

The appellant was seen on February 26, 1997 at the VA 
outpatient clinic for urgent care.  This was submitted by the 
appellant.  He complained of a 25-year history of bilateral 
knee pain for which he requested a prescription for Motrin.  
There was no physical examination.  He also complained of 
chronic headaches that had been continuous for several years.  
He denied a history of head injury.  An examination was 
performed on the same day.  The indicated diagnoses were 
possible hyperthyroidism, bilateral chondromalacia "+/- 
OA", chronic headaches times 21 years per the appellant and 
major depression, which has been underscored twice.  The 
appellant submitted copies of two prescriptions issued to him 
by VA on that day.  

The appellant submitted a copy of a prescription form issued 
in November 1997.  An unsigned private psychiatric 
consultation report dated the same day shows the appellant 
reported a history of being followed at VA for dysthymia 
since service in the Marines.  He stated that he had been 
hospitalized during active service for military dreams, which 
the examiner noted sounded like psychotic ideations.  The 
appellant stated he would provide these records to the 
examiner.  


The appellant stated he had been experiencing auditory 
hallucinations since active service but had never been on 
anti-psychotic medication.  The examiner conducted a mental 
status examination.  The impression was rule out 
schizoaffective disorder and rule out schizophrenia.  

The representative argues that the appellant told him he had 
been hospitalized earlier that year at the VA Mental Health 
Clinic for a psychiatric disorder, including dysthymia, and 
that during treatment, the physicians told him his condition 
was related to service.  

The appellant submitted a February 1998 statement and copies 
of VA outpatient records.  In January 1998, the appellant 
related being on disability for five years for dysthymia.  He 
also related a history of bilateral chondromalacia.  The 
appellant stated he was involuntarily hospitalized four or 
five years earlier and he had been depressed since active 
service after having been involved in a "KKK" riot.  The 
examiner conducted a mental status examination.  The examiner 
diagnosed dysthymia and rule out PTSD.  

The examiner referred the appellant to the Mental Health 
Clinic, but he did not follow up with the appointment.  He 
was again seen in February 1999 for problems sleeping.  The 
examiner reported that the diagnosis was unclear at that time 
because of his variety of psychiatric symptoms.  The 
diagnosis was rule out psychotic disorder, rule out PTSD, 
rule out affective disorder and rule out personality 
disorder.  In March 1999 he was discharged from the VA Mental 
Health Clinic for failure to establish contact.  

The evidence shows the appellant was seen in April 2001 for 
complaints of insomnia and anxiety.  The diagnosis included 
rule out psychotic disorder, alcohol abuse, rule out PTSD, 
rule out major depressive disorder, rule out paranoid 
personality disorder, and rule out schizoid personality 
disorder.  




In May 2001 the diagnosis was rule out psychosis and rule out 
PTSD.  In June 2001 the appellant was discharged from the VA 
Mental Health Clinic's roles for failure to attend scheduled 
appointments.  The evidence includes an August 2001 PTSD 
outpatient services team referral form, which contains a 
diagnosis of PTSD.  

The appellant underwent a VA psychiatric examination in 
January 2002.  The physician noted review of the evidence and 
that he had obtained information from the appellant.  The 
appellant related that he saw active combat in Vietnam during 
which he was wounded in the knees.  

The physician noted a history of his prior treatment and 
previous diagnoses of alcohol dependence, psychotic disorder 
and dysthymia.  The physician stated that the appellant 
provided a long, rambling and disjointed history.  The 
physician also stated that it was hard to pin down exactly 
what the appellant's specific problems were, but they 
obviously included alcohol dependence and polysubstance 
abuse.  

On questioning, the appellant denied specific delusions, 
hallucinations, ruminations, obsessive thoughts, vivid 
flashbacks, panic attacks and other evidence of PTSD.  The 
physician commented that when he went through the complete 
list of symptoms of PTSD, he could not elicit any that he 
thought were convincing.  The physician conducted a mental 
status examination.  

The physician noted that it was hard to assess the accuracy 
of all the information the appellant provided, and it was 
difficult to tell whether he was exaggerating and attempting 
to manipulate, but these were definite possibilities.  The 
diagnosis was dysthymic disorder.  

The physician concluded that the appellant did not have PTSD 
as a result of the events during active service.  The 
physician stated that the current psychiatric disorder is not 
related to his military service.  


Criteria
General Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  





When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

Continuous service for 90 days or more during a period of war 
or peacetime service after December 31, 1946, and post-
service development of a presumptive disease to a degree of 
10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 C.F.R. §§ 3.307, 3.309 
(2001).  

A psychosis may be presumed to have been incurred during 
active military service if it is manifest to a degree of 10 
percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  



Analysis
Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the CAVC in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than hose provided by the VCAA."  66 Fed. 
Reg. 45,629.

The CAFC recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002); Dyment v. Principi, No. 00-7075 (Fed. Cir. Apr 24, 
2002); see also Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  He has been provided with notice of the 
requirements for service connection in the October 1997 
rating decision, which also provided him with a rationale 
explaining why the evidence did not allow for a grant of his 
claim.  

The November 1997 Statement of the Case (SOC), in addition to 
providing a rationale of the RO's decision, also provided the 
appellant with notice of the specific regulations pertaining 
to his claim.  

Such notice satisfies the duty to notify requirement that the 
RO notify the appellant as to which portion of the evidence 
is to be provided by the appellant and which is to be 
provided by VA, as it indicated that the appellant could 
submit evidence himself or have the RO obtain it for him.  
See Quartuccio v. Principi, 01-997 (U.S. Vet. App. June 19, 
2002).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including relevant 
records adequately identified by him as well as authorized by 
him to be obtained.  

In particular, the complete service medical records had 
previously been obtained and there is no indication that 
there are additional service medical records.  The evidence 
also includes the post-service outpatient treatment records, 
hospitalization reports and examination records.  The 
evidence also includes a November 1997 private medical 
evaluation report.  The appellant was also noted in a March 
2001 Report of Contact as stating that he had no other 
medical evidence to submit.  38 U.S.C.A. § 5103A(a), (b) 
(West Supp. 2002); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  

Finally, the Board finds that there is ample medical evidence 
of record on which to decide the issue on appeal.  The 
appellant underwent a VA psychiatric examination in January 
2002 to determine the appropriate diagnosis and to obtain an 
opinion as to whether any psychiatric disorder is related to 
active service.  The psychiatrist certified review of the 
evidence and he rendered a medical opinion on the issue.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

Of particular importance is the fact that the RO, in previous 
correspondence, and more recently in its February 2002 
supplemental statement of the case referable to other issues 
discussed below, informed the veteran of the new VCAA and 
provided its provisions.  The RO then specifically 
demonstrated, as it has essentially done so all along even 
before promulgation of the new law, that it has complied with 
its provisions as to the essential duties to notify and to 
the assist the appellant in the development of his claims for 
benefits.  While the RO did not specifically address the VCAA 
when it previously considered his claim for service 
connection for dysthymia, it nonetheless complied with the 
spirit of its provisions, and has shown in its subsequent 
actions that it is keenly aware of such provisions especially 
with respect to the duties to notify and to assist the 
veteran in the development of his claims.  

The Board has considered the applicability of Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).  In Bernard, the CAVC 
has held that, before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.

In the veteran's case at hand, the Board finds that the 
appellant is not prejudiced by its consideration in the first 
instance of his claim pursuant to this new law.  As set forth 
above, VA has already met all obligations to the appellant 
under this new law.

Moreover, the appellant has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so. In view of the foregoing, the Board 
finds that the appellant will not be prejudiced by its 
actions and that a remand for adjudication by the RO would 
only serve to further delay resolution of his claim.  See 
Bernard, supra.

Therefore, no useful purpose would be served in remanding or 
deferring this matter simply for initial consideration of the 
VCAA by the RO as to the claim of entitlement to service 
connection for dysthymia.  This would result in additional 
and unnecessary burdens on VA, with no benefit flowing to the 
appellant.  The CAVC has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the CAVC recently stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.  


Analysis

The service medical records do not show a medical diagnosis 
of a psychiatric disorder.  Psychiatric examination was 
normal in August 1973 at the separation medical examination.  
Psychiatric examination was also normal in November 1974 at 
the medical enlistment examination.  While the appellant 
requested a psychiatric consultation in February 1977 because 
of "DREAMS," he did not report for the scheduled 
examination.  In fact, on March 10, 1977, the appellant 
stated he did not think he needed a psychiatric evaluation 
because he only had 77 more days of active service, and he 
felt he could cope with his situation at that time.  Finally, 
a psychiatric examination was normal in June 1977 at the 
separation medical examination.  


The post-service medical evidence does not show a diagnosis 
of a psychiatric disorder during the initial post-service 
year.  While undergoing a March 1978 VA general medical 
examination, psychiatric examination showed a satisfactory 
psychiatric status.  There was no diagnosis of a psychiatric 
disorder.  

The post-service medical evidence does not show a diagnosis 
of a psychiatric disorder until many years after separation 
from active service.  The RO obtained VA treatment records 
dated from July 1977 to July 1990 and these records show no 
complaints or treatment for psychiatric symptomatology.  They 
show treatment for numerous unrelated physical problems and 
injuries and there is no diagnosis of a psychiatric disorder.  

The initial post-service medical diagnosis of a psychiatric 
disorder is contained in the March 1992 disability 
determination evaluation report, which had been performed in 
connection with the appellant's claim for SSA disability 
benefits.  The appellant reported doing well until four years 
earlier when hit on the head.  He stated he experienced 
episodes of depression with decreased sleep since that time.  

He also related other symptoms that included suicidal 
thoughts, nervousness, anxiety and social isolation.  That 
physician recorded a psychosocial history and performed a 
mental status examination.  While the physician reported that 
the appellant's history was most significant for alcohol 
abuse and dysthymia, the physician did not relate these post-
service impressions to active service.  In fact, that 
physician noted only increased depression under stress, which 
the appellant related to unclear medical conditions and his 
prior assault.  The Board notes that the service medical 
records do not show the appellant had sustained a head injury 
in an assault during active service, but the post-service VA 
outpatient records show the appellant had been treated for a 
laceration to the forehead in March 1985 as well as treatment 
for a stab wound to the back in November 1978.  

The October 28, 1992 emergency room psychiatric consultation 
record shows the psychologist diagnosed adjustment disorder 
with an equally mixed distribution of emotion and conduct.  
However, that examiner also did not relate this post-service 
diagnosis to active service.  That report shows the appellant 
was brought to the hospital the prior evening by police 
following information that the appellant was threatening 
suicide in response to frustration with VA.  The appellant 
admitted that he was only trying to provoke VA into providing 
a positive response to his legal claims related to knee 
problems without real intent or thought to harm himself.  At 
that time the appellant also denied any past psychiatric 
treatment.  While the psychologist assessed anger, 
frustration and hostile behavior, that examiner did not 
relate these findings to active service. 

In the December 1992 SSA decision showing the appellant had 
been awarded disability benefits, the SSA Law Judge cited the 
medical evidence showing diagnoses of adjustment disorder and 
dysthymia.  The SSA Law Judge concluded that the appellant 
was disabled based on his bilateral knee impairment and post-
traumatic stress dating back to military service.  

Initially, the Board finds that this does not constitute a 
medical opinion relating post-service chronic psychiatric 
impairment to active service because it is an opinion 
rendered by a lay person.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (CAVC held that lay assertions of medical 
causation cannot constitute evidence to substantiate a 
claim); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(CAVC held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  There is no evidence that the SSA Law Judge 
is qualified to render such a medical opinion linking the 
post-service diagnoses to active service.  In addition, the 
conclusion is based on a history reported by the appellant, 
which is not supported by the service medical records.  

The VA outpatient clinic urgent care record, dated on 
February 26, 1997, lists a current medical diagnosis of major 
depression.  The examiner did not relate this post-service 
diagnosis to any incident or event of active service.  

The unsigned private psychiatric consultation report dated in 
November 1997 does not show a current medical diagnosis.  
That examiner's impression was rule out schizoaffective 
disorder and rule out schizophrenia.  The January 1998 VA 
examiner diagnosed dysthymia and rule out PTSD, but that 
examiner also did not relate the post-service diagnosis to 
any incident or event of active service.  

The Board also notes that the impressions and findings in 
these records are based on an inaccurate factual history from 
the appellant.  The November 1997 findings are predicated on 
the appellant's history that he had been hospitalized during 
active service for military dreams and that he had been 
followed at VA for dysthymia since service in the Marines.  

The January 1998 VA findings are predicated on the 
appellant's history that he had been involved in a "KKK" 
riot during active service.  This is simply not shown in the 
record.  The CAVC has held that the mere transcription of 
statements of medical history from a claimant by a medical 
provider can not turn those statements into medical findings.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence).  

The most recent VA medical treatment records do not show a 
diagnosis of dysthymia.  In February 1999 the examiner 
reported that the diagnosis was unclear at that time because 
of the appellant's variety of psychiatric symptoms.  The 
diagnosis was rule out psychotic disorder, rule out PTSD, 
rule out affective disorder and rule out personality 
disorder.  

Likewise the VA treatment records from April 2001 to June 
2001 also do not show a diagnosis of dysthymia.  In April 
2001 the diagnosis included rule out psychotic disorder, 
alcohol abuse, rule out PTSD, rule out major depressive 
disorder and rule out paranoid personality disorder and rule 
out schizoid personality disorder.  In May 2001 the diagnosis 
was rule out psychosis and rule out PTSD.  


The most probative evidence of record on the issue of service 
connection is the January 2002 VA psychiatric examination and 
medical opinion.  The physician had the opportunity to review 
all the evidence in connection with the examination and he is 
in the best position to render a fully informed opinion on 
the presence and etiology of post-service dysthymia.  The 
physician noted a history of prior treatment and previous 
diagnoses of alcohol dependence, psychotic disorder and 
dysthymia.  

The physician stated that the appellant provided a long, 
rambling and disjointed history.  The physician also stated 
that it was hard to pin down exactly what the appellant's 
specific problems were, but they obviously included alcohol 
dependence and polysubstance abuse.  While this physician 
reported that the proper diagnosis was dysthymic disorder, 
this physician specifically concluded that the appellant's 
current psychiatric disorder is not related to his military 
service.  This is the only competent medical evidence of 
record addressing the issue whether the appellant has 
dysthymia and whether it is attributable to active service.  
Consequently, this opinion is afforded a high degree of 
probative value.  

For these reasons, the Board finds that the probative 
evidence establishes that the appellant's post-service 
development of dysthymia is not due to any incident or event 
of active service.  The Board also finds that the evidence is 
not evenly balanced in this case and concludes that dysthymia 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  


Increased Ratings
Factual Background

In order to evaluate the disability in relation to its 
history, the Board briefly summarizes the procedural history 
of this claim and the evidence of record below.  

The appellant's service medical records reflect that 
beginning in August 1976, he was treated for bilateral knee 
pain.  Upon his initial treatment, he displayed "good" 
range of motion.  No edema or discoloration of his knees was 
noted.  The diagnosis was questionable bilateral 
chondromalacia.  In November 1976, the appellant was again 
treated for bilateral knee pain.  Radiologic examination 
revealed no abnormalities.  Upon physical examination, no 
edema and no atrophy of the quadriceps were noted, and the 
appellant displayed good range of motion.  The appellant's 
separation physical examination reflects that his bilateral 
chondromalacia was noted.  

During a March 1978 VA physical examination, radiologic 
testing of the appellant's knees found that the appellant's 
"bones, joints, and soft tissues [were] normal."  Clinical 
examination found "no evidence of an internal derangement of 
either knee, no evidence of chondromalacia of the patella."  

VA outpatient records show the appellant was examined for 
bilateral knee pain in July 1991.  He had a normal gait.  
Physical examination disclosed no effusion.  The patellae 
were normal and there was no joint line tenderness.  Range of 
motion of the knees was 0-to-130 degrees, bilaterally, with 
minimal crepitus.  The knees were stable on examination.  X-
ray examination showed narrowing of the medial and lateral 
joint spaces, bilaterally.  The assessment was early 
degenerative joint disease.  

The appellant submitted his claim to reopen for service 
connection in August 1991.  

The evidence includes a February 1992 private examination 
conducted in connection with the appellant's claim for 
disability benefits.  The appellant stated that he had 
sustained multiple knee injuries during active service, but 
he could not provide any specific details.  He stated that he 
had to quit his job due to bilateral knee pain.  He stated he 
could not sit or stand for long periods due to his knee pain.  
Examination showed normal range of motion in all joints and 
he could bend his knees to a normal number of degrees.  


The appellant was able to walk up a flight of stairs without 
the slightest limp or trouble at all.  There was no evidence 
of any sensory motor disturbance.  Reflexes were entirely 
normal and the physician stated he could not find any pain or 
muscle spasm.  There was no muscle atrophy or wasting.  The 
appellant complained of pain on palpation but range of motion 
was normal.  He walked entirely normal without assistance.  
Although the appellant stated that he needed a cane when on 
the street, the physician stated that he did not need a cane.  
The physician stated "I watched him out my window as he got 
into his car and he was walking along at a very good pace 
with no evidence of any deformity.  I think this man does 
have some degenerative arthritis in his knees, but I found no 
evidence of any disability."  

The evidence includes a December 1992 decision from the 
Social Security Administration, which determined that the 
appellant was disabled since June 1991 due to his bilateral 
knee condition and psychiatric impairment.  

The appellant underwent a VA orthopedic examination in May 
1993.  He stated that he needed to use a cane to ambulate 
because of the pain in both knees, which was worsened with 
sitting, standing and walking.  The physician noted that the 
appellant entered the room in what appeared to be extreme 
pain.  Examination showed full range of motion of the knees 
with crepitation.  There was lateral facet tenderness in the 
left knee, but not in the right.  

The physician stated that he jumped at any attempt to touch 
either knee and he displayed cogwheel rigidity when attempts 
were made to rotate the knees.  X-ray examination showed very 
mild degenerative changes in the knees.  The physician stated 
that his "pain is grossly out of proportion to the physical 
findings and his physical findings are somewhat contrived."  
The assessment was probable bilateral chondromalacia patella 
of a mild degree.  The appellant related that he had been 
awarded Social Security disability as a result of his knees, 
but the physician stated "it is hard to believe how this 
could possibly be the case."  

In July 1993, the appellant underwent a VA orthopedic 
examination.  The examiner reviewed the appellant's claims 
files.  The appellant's complaints of knee pain and his 
asserted need for the use of a cane were noted.  The 
appellant informed the examiner that he took a non-
prescription anti-inflammatory medicine.  

On examination there were scattered scars around the knees, 
which appeared to be more of a laceration type scarring 
rather than postsurgical.  Knee range of motion was from full 
extension, bilaterally, to 120 degrees of flexion.  No soft 
tissue or bony crepitation with knee range of motion was 
noted.  There was no evidence of knee effusion.  There was 
mild tenderness in the lateral patellofemoral facet.  There 
was no joint line tenderness and no sense of instability with 
testing of the various ligaments.  

The appellant's gait was normal despite the use of a cane.  
Radiographic studies of the appellant's knees were obtained, 
reflecting flexion at 30, 60, and 90 degrees.  These showed 
some mild lateral subluxation of the patella but there was no 
evidence of spurring, nor any evidence of joint space 
narrowing.  The physician stated that the examination was 
difficult because of cogwheel rigidity in performing range of 
motion.  Based upon the most recent radiographic evidence, 
the diagnosis was chondromalacia patella bilaterally of 17 
years duration.  

By decision dated March 22, 1994, the Board determined that 
new and material evidence had been submitted to warrant the 
reopening of appellant's claim for service connection for a 
bilateral knee disorder, denied in May 1978.  Having reopened 
the claim, the Board granted service connection for bilateral 
chondromalacia.  

The evidence includes an April 1994 private orthopedic 
examination report.  The appellant complained of bilateral 
knee pain with activity and locking and instability.  On 
examination there was good range of motion and no significant 
crepitation.  The kneecap appeared sensitive to outside 
movements.  There was some inner and outer knee joint pain, 
and twisting the knee caused some discomfort.  There was no 
swelling and the ligaments of the knee were stable.  

The physician noted that prior x-rays showed some narrowing 
in the space between the kneecap and the rest of the knee, 
but otherwise there was no significant sign of arthritis or 
other problems.  The impression was chondromalacia patella 
causing discomfort.  The physician stated that activities 
such as climbing and squatting would aggravate the knee.  The 
physician recommended muscle strengthening and advised the 
appellant how to perform leg lifts with weights to strengthen 
the quadriceps muscle.  

In May 1994, the RO implemented the Board's decision and 
assigned a noncompensable evaluation for chondromalacia 
patella, effective August 5, 1991.  

In June 1994, the appellant underwent a VA orthopedic 
examination.  There was no swelling of the knees, 
bilaterally.  There was lateralization of both knees with 
more prominence in the right knee, but no subluxation or 
lateral instability, nonunion, or loose motion.  Radiology 
findings were suggestive of early mild osteoarthritis.  The 
assessment was a history of bilateral chondromalacia patella 
and early osteoarthritis.   

A March 24, 1995 report of contact memorandum is of record, 
reflecting that the appellant informed the RO that he would 
not submit to any further medical examinations.  By rating 
decision dated May 1995, the RO denied entitlement to an 
increased rating.  

Notwithstanding his stated intention not to participate in 
any further examinations, in August 1995 the appellant 
underwent a VA orthopedic examination.  He stated that he had 
bilateral knee pain and he used a cane to walk.  Objective 
findings noted an approximately 4 centimeter, old, well-
healed, longitudinal scar just medial to the right patella.  
There was no swelling or deformity.  There was lateralization 
of both knees, more prominent on the right.  The examiner 
found no subluxation or lateral instability, nonunion with 
loose motion or malunion.  X-ray examination showed no soft 
tissue, osseous, or joint space abnormality and the 
impression was normal knees, bilaterally.  

The appellant displayed extension to 0 degrees and flexion of 
both knees to 120 degrees.  Internal deviation of the right 
knee was to 12 degrees, and lateral deviation was to 10 
degrees.  Internal deviation of the left knee was to 20 
degrees, and lateral deviation was to 30 degrees.  The 
examiner's diagnosis was a history of bilateral 
chondromalacia.  

In October 1995, the RO examined the findings of the most 
recent orthopedic examination and the prior ratings.  The RO 
found that under 38 C.F.R. § 3.105(a), the ratings since the 
date of the appellant's claim were clearly erroneous because 
they had not considered the appellant's report of pain and 
slight limitation of motion.  Accordingly, the RO granted an 
increased rating for the appellant's chondromalacia patella, 
and assigned a 10 percent rating for each knee, effective 
August 5, 1991, the date of the original claim.  

The evidence includes an August 1996 statement from the 
appellant's former employer who stated the appellant 
voluntarily quit his employment position five years earlier 
due to personal reasons.  

The evidence includes an October 1998 orthopedic examination 
report.  The physician noted review of the prior medical 
records.  The appellant complained of bilateral knee pain 
about the kneecaps.  He stated that the pain was aggravated 
by going up and down stairs.  He stated that the knees swell 
and the right knee gave out on occasion.  He stated that he 
wore neoprene supports.  The appellant did not require any 
assistive device such as a cane or crutch, and he stood 
steady and straight.  During the examination he made a 
conscious effort to keep his knees straight at all times.  

When he entered the examination room he walked with a normal 
gait.  He declined to make any back motions complaining of 
knee pain and he refused to do any bending such as a knee 
squat.  The physician noted that the appellant returned to 
the supine position in a grotesque manner in order to refrain 
from bending the knees at any time.  

Attempts were made to get some impression of range of motion 
in the hips and knees, but he held the lower extremities 
rigidly throughout the examination and refused to allow any 
motions in this regard.  There was no effusion in the knees.  
He would not allow the patellae to be moved against the 
femurs, but there was no crepitus observed.  There was no 
localized tenderness other than a general complaint of pain 
to palpation about the knees.  X-rays showed no obvious 
pathology and there was no narrowing of the cartilage space 
in the joint compartments.  

There were no osteophytes or deformities.  The diagnosis was 
chondromalacia of the patellae, bilaterally.  The physician 
stated "[t]his individual presents a very bizarre picture in 
terms of the examination.  It was not possible to make a 
careful examination of the knees because of the patient's 
refusal to allow any bending of the knees.  Once again as the 
patient departed from the examination, he was carefully 
observed to have an entirely normal gait and normal movements 
of the body in general as he made his way out of the clinic.  
I therefore have strong reservations, particularly in the 
face of essentially negative radiographs that there is any 
significant chondromalacia, I rather feel that this is a 
marked example of symptom exaggeration."  

The physician stated that he was unable to comment whether 
the complaints and symptoms evidence weakness in coordination 
or fatigability.  He stated that the appellant only 
complained of pain, and with the degree of pain exhibited 
during the examination, one would not expect to see a normal 
gait, but this was nevertheless present.  The physician 
concluded that the degree of chondromalacia in the knees is 
in all likelihood no more than slight and is not apparently 
accompanied by any major changes in the knees.  He stated 
that the x-rays did not show any significant degenerative 
arthritis.  

VA outpatient treatment records dated between 1998 and 2001 
show periodic evaluations for continued complaints of 
bilateral knee pain.  In February 1999 the appellant also 
complained of locking and instability.  

The examiner noted that he was wearing knee braces.  X-ray 
examination showed no significant interval changes.  There 
were no fractures or subluxations and the joint spaces were 
within normal limits, bilaterally.  The soft tissues were 
unremarkable.  Examination showed some swelling and 
tenderness around both patella and he was unable to fully 
flex the knees due to pain, but there was no gross 
instability.  The impression was chronic bilateral knee pain, 
probably patellofemoral syndrome with possible 
chondromalacia, but this could not be confirmed without 
Magnetic Resonance Imaging (MRI) or arthroscopy.  The 
examiner recommended conservative therapy through physical 
therapy.  

The appellant underwent a VA compensation examination in 
January 2002.  The physician certified review of all the 
medical evidence in the claims folders.  The physician also 
stated that a history was obtained from the appellant.  He 
reported that during the evacuation from Saigon a hand 
grenade exploded and injured both knee joints.  He lost 
consciousness and was transferred from Cambodia to a military 
hospital in Japan where he remained for three days.  He was 
allegedly treated and returned to his unit.  There was no 
surgery involved.  

The appellant also stated that since service he has continued 
to experience chronic knee pain, bilaterally, which is 
aggravated with activity.  He stated his pain is persistent 
and he requires use of a cane for support.  He denied a 
history of knee joint effusion.  On examination the appellant 
was able to get into and out of the chair without difficulty.  
He could climb onto and off the examination table without 
difficulty.  He came to the exam with a cane but could walk 
without the cane.  He could walk on his tiptoes and heels, as 
well as perform a tandem gait, without any difficulty.  

There was no sign of abnormal weight bearing and posture and 
gait were normal.  He could walk across the room without use 
of the cane and the physician stated he had no limitation of 
function of standing and walking.  There was no knee joint 
effusion.  The knee joints appeared within normal limits.  


Range of motion of the knees was flexion from 0-to-140 
degrees, bilaterally, and extension to 0 degrees, 
bilaterally.  Drawer test was negative, bilaterally.  
McMurray's test was negative, bilaterally.  The physician 
stated that there was no DeLuca issue affect of either joint.  
There was positive crepitation over both knee joints.  There 
was no evidence of lateral or anterior instability of the 
knee joints.  Deep tendon reflexes were 2+ in the lower 
extremities.  Babinski's were negative, bilaterally.  There 
was no evidence of loss of strength in the lower extremities 
and motor power was 5+, bilaterally.  

There was no evidence of loss of sensation in the lower 
extremities.  Diagnostic testing showed no abnormality of 
either knee.  The diagnosis was bilateral chondromalacia 
patellae.  The physician stated that despite the appellant's 
claims of pain on activity he had several evaluations at VA 
by an orthopedic surgeon.  

X-rays were taken and there was no evidence of any 
destruction on the internal contents of the joints.  The 
physician stated that he is apparently suffering from 
bilateral chondromalacia patellae.  The physician also stated 
that the appellant's examination did not reveal any 
abnormality in his gait, posture, or walking ability.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2001).   

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2001).  

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when an appellant 
has separate and distinct manifestations attributable to the 
same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).


Regulations provide that when a disability not specifically 
provided for in the Schedule is encountered, it will be 
evaluated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  

However, a little-used part of the musculoskeletal system may 
be expected to show evidence of disuse, through atrophy, for 
example.  38 C.F.R. § 4.40 (2001).

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as at least 
minimally compensable.  Id.  

The CAVC, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes.  Inquiry 
will be made into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
related considerations.  

It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. §§ 4.45, 4.59 (2001).

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the appellant 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2001).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2001).  

Traumatic arthritis, confirmed by x-ray, is rated as 
degenerative arthritis under Diagnostic Code 5010.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2001).  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
involved under 38 C.F.R. § 4.71a.  

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2001).  

The Rating Schedule provides a zero percent rating when 
extension of the leg is limited to 5 degrees, 10 percent when 
extension is limited to 10 degrees, 20 percent when extension 
is limited to 15 degrees, 30 percent when extension is 
limited to 20 degrees, 40 percent when extension is limited 
to 30 degrees, and 50 percent when extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).

The Rating Schedule provides a zero percent rating for 
limitation of flexion of the leg when flexion is limited to 
60 degrees, 10 percent when flexion is limited to 45 degrees, 
20 percent when flexion is limited to 30 degrees, and 30 
percent when flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2001).  

Other impairment of the knee with recurrent subluxation or 
lateral instability warrants a 10 percent rating when slight, 
a 20 percent rating when moderate, and a 30 percent rating 
when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).  

An appellant who has service-connected arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  

When a knee disorder is already rated under Diagnostic Code 
5257, the appellant must also have limitation of motion under 
Diagnostic Code 5260 or Diagnostic Code 5261 in order to 
obtain a separate rating for arthritis.  

If the appellant does not at least meet the criteria for a 
zero percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
VAOPGCPREC 23-97.  Precedent opinions of the General Counsel 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  


Analysis
Preliminary Matter: Duty to Assist

As previously noted, there has been a significant change in 
the law during the pendency of this appeal as a result of 
passage of the VCAA.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  He has been provided with notice of the 
requirements for a higher initial evaluation several rating 
decisions, the Statement of the Case and the Supplemental 
Statements of the Case, which also provided him with a 
rationale explaining why the evidence did not allow for a 
grant of his claim.  

In this case, the RO specifically considered this case under 
the new duty to notify and assist provisions.  The RO 
provided the appellant with the new duty to notify and assist 
provisions of the VCAA in a February 2002 Supplemental 
Statement of the Case.  

Such notice satisfies the duty to notify requirement that the 
RO notify the appellant as to which portion of the evidence 
is to be provided by the appellant and which is to be 
provided by VA, as it indicated that the appellant could 
submit evidence himself or have the RO obtain it for him.  
See Quartuccio v. Principi, 01-997 (U.S. Vet. App. June 19, 
2002).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including relevant 
records adequately identified by him as well as authorized by 
him to be obtained.  

In particular, the complete service medical records had 
previously been obtained and there is no indication that 
there are additional service medical records.  The evidence 
also includes the post-service outpatient treatment records, 
hospitalization reports and examination records.  

The evidence also includes a November 1997 private medical 
evaluation report.  The appellant was also noted in a March 
2001 Report of Contact as stating that he had no other 
medical evidence to submit.  38 U.S.C.A. § 5103A(a), (b) 
(West Supp. 2002); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  

Finally, the Board finds that there is ample medical evidence 
of record on which to decide the issue on appeal.  The 
appellant underwent several VA examinations to determine the 
nature and severity of his service-connected bilateral knee 
disorder, including an assessment of functional loss due to 
pain or other pathology.  The examiners who performed the 
recent compensation examinations have certified review of the 
evidence in connection with the examinations and have 
rendered medical assessments of the appellant's disability.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  


Analysis

The appellant is rated 10 percent disabled for each knee for 
chondromalacia under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5262.  There is no specific Diagnostic 
Code in the Rating Schedule for evaluating chondromalacia.  
Consequently, the appellant's disability is appropriately 
rated by analogy under 38 C.F.R. § 4.20.  An unlisted 
condition can be rated under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology is closely 
analogous.  38 C.F.R. § 4.20.  



The appellant's disability is not appropriately rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5262 since none of 
the medical evidence of record shows malunion or nonunion of 
the tibia or fibula.  Rather, the appellant's bilateral knee 
disorders can be rated for limitation of motion under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

In this case there is x-ray evidence of osteoarthritis and 
there is also x-ray evidence that there is no arthritis of 
the knees.  When the veteran was diagnosed with 
chondromalacia during active service, radiologic examination 
revealed no abnormalities.  During a March 1978 VA physical 
examination, radiologic testing of the appellant's knees 
found that the "bones, joints, and soft tissues [were] 
normal."  However, during VA outpatient examination in July 
1991, x-ray examination showed narrowing of the medial and 
lateral joint spaces, bilaterally, and the assessment was 
early degenerative joint disease.  

The examiner who performed the February 1992 private 
examination felt the appellant did have some degenerative 
arthritis in his knees.  Also, during VA orthopedic 
examination in May 1993, x-ray examination showed very mild 
degenerative changes in the knees.  In June 1994, radiology 
findings were suggestive of early mild osteoarthritis.  

On the other hand, during the August 1995 VA orthopedic 
examination, x-ray examination showed no soft tissue, 
osseous, or joint space abnormality and the impression was 
normal knees, bilaterally.  X-ray examination in October 1998 
also showed no obvious pathology and there was no narrowing 
of the cartilage space in the joint compartments.  There were 
no osteophytes or deformities.  This examiner stated that the 
x-rays did not show any significant degenerative arthritis.  
Finally, during the January 2002 VA compensation examination, 
x-rays showed no evidence of any destruction on the internal 
contents of the joints.  

Although none of the examiners have specifically related 
post-service osteoarthritis or degenerative joint disease of 
the knees to trauma during active service, implicit in 
several of the above medical examination reports is that the 
bilateral knee disorder includes arthritis.  Here, the Board 
finds that the evidence is at least evenly balanced as to 
whether the appellant's service-connected chondromalacia 
includes arthritis.  Consequently, the appellant's disability 
is appropriately rated by analogy under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5010.  38 C.F.R. § 4.20.  Therefore, 
the appellant's bilateral knee disorders can be rated for 
limitation of motion under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.

Arthritis that is due to trauma, substantiated by 
radiological findings, is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis is rated on the basis of limitation of motion of 
the specific joint or joints involved and include painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, 
when the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  

To warrant a higher rating in this case the evidence must 
establish limitation of flexion to 30 degrees or limitation 
of extension to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.  In this case, none of the range of motion 
studies performed since 1991 show such limitation of motion 
of the knees.  In fact, these medical findings show the 
appellant would not warrant even a compensable rating for 
limitation of motion under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261. 

During VA outpatient examination in July 1991 the appellant 
had a normal gait and range of motion of the knees was 0-to-
130 degrees, bilaterally.  The February 1992 private 
examination showed normal range of motion in all joints and 
he could bend his knees to a normal number of degrees.  The 
appellant was able to walk up a flight of stairs without the 
slightest limp or trouble.  The appellant complained of pain 
on palpation but range of motion was normal.  He walked 
entirely normal without assistance.  

During VA orthopedic examination in May 1993, examination 
showed full range of motion of the knees.  During VA 
orthopedic examination in July 1993, knee range of motion was 
from full extension, bilaterally, to 120 degrees of flexion.  
Private orthopedic examination in April 1994 showed good 
range of motion.  During VA orthopedic examination in August 
1995 the appellant displayed extension to 0 degrees and 
flexion of both knees to 120 degrees.  During the October 
1998 orthopedic examination the appellant walked with a 
normal gait.  

While this examiner did not report range of motion findings 
in degrees, the examiner noted that attempts were made to get 
some impression of range of motion in the hips and knees, but 
the veteran held the lower extremities rigidly throughout the 
examination and refused to allow any motions in this regard.  
The physician stated "[t]his individual presents a very 
bizarre picture in terms of the examination.  It was not 
possible to make a careful examination of the knees because 
of the patient's refusal to allow any bending of the knees.  

Once again, as the patient departed from the examination, he 
was carefully observed to have an entirely normal gait and 
normal movements of the body in general as he made his way 
out of the clinic.  I therefore have strong reservations, 
particularly in the face of essentially negative radiographs 
that there is any significant chondromalacia, I rather feel 
that this is a marked example of symptom exaggeration."  
Finally, during the January 2002 VA compensation examination, 
the appellant was able to get into and out of the chair 
without difficulty.  He could climb onto and off the 
examination table without difficulty.  The knee joints 
appeared within normal limits.  Range of motion of the knees 
was flexion from 0-to-140 degrees, bilaterally, and extension 
to 0 degrees, bilaterally.  

In this case, range of motion studies of the appellant's 
knees throughout his appeal indicate normal range of motion, 
bilaterally, or no more than slight limitation of flexion.  
See 38 C.F.R. § 4.71, Plate II.  This would not warrant even 
a compensable rating for limitation of motion under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  

However, applying 38 C.F.R. § 4.71a, Diagnostic Code 5003, a 
10 percent disability rating is nonetheless appropriate, as 
his arthritis involves "each such major joint or group of 
minor joints affected by limitation of motion."  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

The appellant has argued that his disability includes locking 
and instability.  As stated, a claimant who has service-
connected arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 
23-97.  When a knee disorder is already rated under 
Diagnostic Code 5257, the appellant must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261 
in order to obtain a separate rating for arthritis.  However, 
if the claimant does not at least meet the criteria for a 
zero percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
VAOPGCPREC 23-97.

In this case, the appellant's bilateral knee chondromalacia 
is not rated under Diagnostic Code 5257.  As already 
discussed, the probative medical evidence shows he does not 
meet the criteria for a zero percent rating under Diagnostic 
Code 5260 or Diagnostic Code 5261.  Moreover, none of the 
objective medical evidence in this case supports the 
appellant's allegations of subluxation or instability.  

Beginning with the VA outpatient examination July 1991, the 
knees were stable on examination.  During VA orthopedic 
examination in July 1993, there was no joint line tenderness 
and no sense of instability with testing of the various 
ligaments.  Although the appellant complained of bilateral 
locking and instability during the April 1994 private 
orthopedic examination, that physician stated that the 
ligaments of the knee were stable.  Although there was 
lateralization of both knees shown on VA orthopedic 
examinations in June 1994 and August 1995, there was no 
subluxation or lateral instability, nonunion, or loose 
motion.  During VA outpatient treatment in February 1999, the 
appellant complained of locking and instability.  

Although the appellant was wearing knee braces at that time, 
the examiner stated that examination showed no gross 
instability.  During the January 2002 VA compensation 
examination, Drawer testing and a McMurray's test were 
negative.  The physician stated that there was no evidence of 
lateral or anterior instability of the knee joints.  These 
medical findings show that a higher initial rating or a 
separate rating under Diagnostic Code 5257 is not warranted.  

The appellant argues that he has functional loss due to pain 
on motion.  He argues that he must use a cane to walk or 
stand because of the severity of his bilateral knee disorder.  
As is noted above, the applicable regulations mandate that 
the evaluation of a disability of the musculoskeletal system 
take into account the functional loss due to pain or other 
pathology of the damaged part of the system.  38 C.F.R. 
§ 4.40.  However, the appellant's subjective complaints are 
not supported by the clinical evidence of record.  In fact, 
the majority of the medical findings demonstrate that that 
his complaints of functional loss are not supported by 
adequate pathology.  Some of the examiners in this case have 
also stated that his complaints of pain are exaggerated, 
contrived, or otherwise out of proportion to the objective 
medical findings.  

During VA outpatient examination in July 1991, he had a 
normal gait.  Physical examination disclosed no effusion.  
The patellae were normal and there was no joint line 
tenderness.  During the February 1992 private medical 
examination, he was able to walk up a flight of stairs 
without the slightest limp or trouble.  There was no evidence 
of any sensory motor disturbance.  Reflexes were entirely 
normal and the physician stated he could not find any pain or 
muscle spasm.  There was also no evidence of muscle atrophy 
or wasting.  He walked entirely normal without assistance.  
Although the appellant stated that he needed a cane when on 
the street, the physician stated that he did not need a cane.  
The physician stated "I watched him out my window as he got 
into his car and he was walking along at a very good pace 
with no evidence of any deformity.  I think this man does 
have some degenerative arthritis in his knees, but I found no 
evidence of any disability."  

During the VA orthopedic examination in May 1993, the 
physician noted that the appellant entered the room in what 
appeared to be extreme pain.  The physician stated that he 
jumped at any attempt to touch either knee and he displayed 
cogwheel rigidity when attempts were made to rotate the 
knees.  The physician stated that his "pain is grossly out 
of proportion to the physical findings and his physical 
findings are somewhat contrived."  The assessment was 
probable bilateral chondromalacia patella of a mild degree.  
The appellant related that he had been awarded Social 
Security disability as a result of his knees, but the 
physician stated "it is hard to believe how this could 
possibly be the case."  

During the October 1998 orthopedic examination, the physician 
noted that the appellant did not require any assistive device 
such as a cane or crutch, and he stood steady and straight.  
During the examination he made a conscious effort to keep his 
knees straight at all times.  The physician noted that when 
the appellant entered the examination room, he walked with a 
normal gait.  The physician also noted that the appellant 
returned to the supine position in a grotesque manner in 
order to refrain from bending the knees at any time.  

Attempts were made to get some impression of range of motion 
in the hips and knees, but he held the lower extremities 
rigidly throughout the examination and refused to allow any 
motions in this regard.  There was no effusion in the knees.  
He would not allow the patellae to be moved against the 
femurs.  There was no localized tenderness other than a 
general complaint of pain to palpation about the knees.  This 
physician stated "[t]his individual presents a very bizarre 
picture in terms of the examination.  It was not possible to 
make a careful examination of the knees because of the 
patient's refusal to allow any bending of the knees.  Once 
again as the patient departed from the examination he was 
carefully observed to have an entirely normal gait and normal 
movements of the body in general as he made his way out of 
the clinic.  I therefore have strong reservations, 
particularly in the face of essentially negative radiographs 
that there is any significant chondromalacia, I rather feel 
that this is a marked example of symptom exaggeration."  

This physician stated that he was unable to comment whether 
the complaints and symptoms evidence weakness in coordination 
or fatigability.  He stated that the appellant only 
complained of pain, and with the degree of pain exhibited 
during the examination, one would not expect to see a normal 
gait, but this was nevertheless present.  The physician 
concluded that the degree of chondromalacia in the knees is 
in all likelihood no more than slight, and is not apparently 
accompanied by any major changes in the knees.  

Finally, during the VA compensation examination in January 
2002, the appellant reported that during the evacuation from 
Saigon a hand grenade exploded and injured both knee joints.  
He lost consciousness and was transferred from Cambodia to a 
military hospital in Japan where he remained for three days.  
He was allegedly treated and returned to his unit.  This 
reported history is not supported by the service medical 
records and is completely inconsistent with the evidence 
showing the onset of his bilateral chondromalacia.  

This is yet another example of this appellant's exaggeration 
regarding the nature and extent of his service-connected 
disorder.  Additionally, despite his complaints of chronic 
knee pain that required him to use a cane for support, the 
appellant was able to get into and out of the chair without 
difficulty.  He could climb onto and off the examination 
table without difficulty.  He came to the exam with a cane 
but could walk without the cane.  He could walk on his 
tiptoes and heels, as well as perform a tandem gait, without 
any difficulty.  

There was no sign of abnormal weight bearing and posture and 
gait were normal.  He could walk across the room without use 
of the cane and the physician stated he had no limitation of 
function of standing and walking.  There was no knee joint 
effusion and the knee joints appeared within normal limits.  
Drawer test was negative, bilaterally.  McMurray's test was 
negative, bilaterally.  The physician opined that there was 
no DeLuca issue affect of either joint.  There was no 
evidence of loss of strength in the lower extremities and 
motor power was 5+, bilaterally.  

There was no evidence of loss of sensation in the lower 
extremities.  Diagnostic testing showed no abnormality of 
either knee.  In fact, this physician stated that despite the 
appellant's claims of pain on activity, his examination did 
not reveal any abnormality in his gait, posture, or walking 
ability.  

Due to the lack of adequate pathology supporting his 
complaints of pain and the evidence clearly demonstrating his 
exaggeration of pain symptoms, the Board finds the 
appellant's statements of functional loss due to pain or 
other pathology are not entitled to significant probative 
value.

In short, while the Board has carefully considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, it finds that 
the appellant's subjective report of pain, and asserted 
functional loss, is not supported by adequate pathology.  

For these reasons, the Board finds that the persuasive 
evidence shows that the appellant's bilateral chondromalacia 
patella does not result in significant functional loss or 
more than slight impairment.  

In addition, the CAVC has held that a separate, additional 
rating may be assigned if the veteran's knee disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, tender and painful on objective demonstration, or 
otherwise causative of limitation of function.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (2001); Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The evidentiary record contains little with respect to 
residual scarring from any trauma the veteran may have 
sustained to his knees while on active duty.  In this regard 
the Board addresses the August 1995 VA orthopedic examination 
report which includes commentary as to residual scarring.  
The examiner specifically recorded an approximately 4 
centimeter, old, longitudinal scar just medial to the right 
patella.  Without comment as to the etiology of this scar, 
the Board finds no basis upon which to predicate assignment 
of a compensable evaluation with application of the above 
recited governing criteria as the examiner specifically noted 
that the scar was well healed.  

There was no evidence of repeated ulceration or poor 
nourishment, tenderness and pain on objective demonstration, 
or limitation on function of the knee.  Accordingly, 
additional compensation on the basis of residual scarring is 
not supported by the evidentiary record.

The Board finds that the preponderance of the evidence in 
this case is against his claim, the evidence is not in 
equipoise and the "benefit-of-the-doubt" rule is 
inapplicable.  Consequently, the Board concludes that the 
criteria for an initial rating in excess of 10 percent for 
chondromalacia patella of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2001).  

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In sum 
and for the aforementioned reasons, the Board finds that the 
preponderance of the evidence is against the claim.  

In deciding the appellant's claim, the Board has considered 
the CAVC's determination in Fenderson v. West, 12 Vet. App. 
119 (1999), and whether he is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the CAVC held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
finds that the evidence supports the conclusion that there 
was no actual variance in the severity of the appellant's 
service-connected disability during the appeal period.  
Accordingly, the Board does not find evidence that the 
appellant's disability evaluation should be increased for any 
separate period based on the facts found during that time.  



Extraschedular Consideration

The Board has also considered whether referral for an 
increased evaluation on an extra-schedular basis is 
warranted.  In exceptional cases where evaluations provided 
by the Rating Schedule are found to be inadequate, an extra-
schedular evaluation may be assigned which is commensurate 
with the appellant's average earning capacity impairment due 
to service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2001).

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board finds that the appellant has not submitted 
probative evidence indicating that his bilateral knee 
disability affects employability not contemplated by the 
Rating Schedule, whose percentage ratings represent the 
average impairment in earning capacity.  38 C.F.R. § 4.1.  
Although the appellant argues that he had to quit his 
employment position due to his bilateral knee disorder, the 
probative evidence does not support his contention.  The 
evidence includes an August 1996 statement from the 
appellant's former employer who stated the appellant 
voluntarily quit his employment position five years earlier 
due to personal reasons.  

The Board also finds that the evidence does not show there 
have been frequent periods of hospitalization due to his 
disability.  He has not undergone surgery for bilateral 
chondromalacia or otherwise been hospitalized.  The Board 
finds that the evidence does not show frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director of the VA Compensation and Pension 
Service, or the Under Secretary for Benefits for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b(1).

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to service connection for dysthymia is denied.  

Entitlement to an initial rating in excess of 10 percent for 
chondromalacia patella of the right knee is denied.  

Entitlement to an initial rating in excess of 10 percent for 
chondromalacia patella of the left knee is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

